United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 20, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-50137
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

BETHANY MELLISSA MATLOCK,
also known as Bethany Mellissa Stratford,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. W-03-CR-68-ALL
                       --------------------

Before JOLLY, HIGGINBOTHAM, and SMITH, Circuit Judges.

PER CURIAM:*

     Bethany Mellissa Matlock appeals a jury conviction for drug

trafficking and related firearms offenses.   She contends that the

evidence was insufficient to prove that she actively employed a

firearm in relation to the drug-trafficking offense.

     Contrary to Matlock’s contentions, the Government was not

required to prove active employment of the firearm, but only that

is was possessed in furtherance of the drug-trafficking crime.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50137
                                -2-

See 18 U.S.C. § 924(c)(1)(A); United States v. Ceballos-Torres,

218 F.3d 409, 413 & n.5 (5th Cir. 2000).

     Because Matlock did not move for a judgment of acquittal,

this court reviews the sufficiency of the evidence “only for a

manifest miscarriage of justice--the record must be devoid of

evidence of guilt or the evidence must be so tenuous that a

conviction is shocking.”   United States v. Avants, 367 F.3d 433,

449 (5th Cir. 2004).   The evidence showed that a loaded handgun

was easily accessible in Matlock’s small house where drugs and

money were found and where persons were attempting to buy drugs.

This evidence is sufficient to establish that Matlock possessed a

firearm in furtherance of the drug-trafficking offense.   See

Ceballos-Torres, 218 F.3d at 414-15.

     The judgment of the district court is

     AFFIRMED.